DETAILED ACTION
This is an Office action based on application number 16/757,958 filed 21 April 2020, which is a national stage entry of PCT/JP2018/040328 filed 30 October 2018, which foreign priority to JP2017-211200 filed 31 October 2017. Claims 1-2, 4, and 6-8 are pending. Claims 3 and 5 are canceled.
Amendments to the claims, filed 2 August 2022, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A (a laminated product having an edge face covered with a layer formed from a perfluoropolyether group-containing silane compound) in the reply filed on 2 August 2022 is acknowledged.
Claim 4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2 August 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuji (WIPO International Publication No. WO 2017/026318 A1 with citations taken from English language equivalent document US Patent Application Publication No. US 2018/0162771 A1) (Fuji).

Regarding instant claims 1 and 8, Reference is made to FIG. 4 of Fuji, reproduced below:

    PNG
    media_image1.png
    391
    805
    media_image1.png
    Greyscale

FIG. 4 of Fuji illustrates a glass plate <10> comprising a glass plate <5>, an antifouling layer <7>, and a display device <11> (paragraph [0094]).
	Said glass plate <10> meet the claimed article comprising a laminated product required by claim 8. Said glass plate <5> and display device <11> meet the claimed first and second base material, respectively, required by claim 1. Furthermore, said antifouling layer <7> covers the edge faces of both the glass plate <5> and display device <11>.
	Fuji further discloses that an adhesive is used to adhere glass plates to display devices (paragraph [0036]), which meets the claimed adhesive layer between the first and second base materials.
	Fuji further discloses that the antifouling layer <7> is obtained by curing a fluorine-containing organosilicon compound inclusive of fluorine-containing hydrolyzable silicon compounds having one or more perfluoropolyether groups (paragraphs [0078; 0084]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fuji in view of Mitsuhashi et al. (WIPO International Publication No. WO 2016/121211 A1 with citations taken from English language equivalent document US Patent Application Publication No. US 2018/0030280 A1) (Mitsuhashi).

Regarding instant claim 2, Fuji discloses the laminated product comprising a cured fluorine-containing organosilicon compound inclusive of fluorine-containing hydrolyzable silicon compounds having one or more perfluoropolyether groups as cited in the rejection of claim 1.
	Fuji does not explicitly disclose the perfluoropolyether group-containing silane compounds recited by the instant claim.
	However, Mitsuhashi discloses a novel surface-treating agent comprising a perfluoropolyether group containing silane compound that forms a surface-treating layer having water-repellency, oil-repellency, antifouling properties, and excellent friction durability (paragraph [0050]).
	Mitsuhashi further discloses that the perfluoropolyether group containing silane compound is inclusive of the compounds represented by the formulas:

    PNG
    media_image2.png
    134
    396
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    35
    378
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    38
    378
    media_image4.png
    Greyscale

wherein:
PFPE is –(OC4F8)a-(OC3F6)b-(OC2F4)c-(OCF2)d (i.e., a perfluoro(poly)ether group) wherein a, b, c, and d are each independently 0 or an integer of 1 or more; the sum of a, b, c, and d is 5 or more; and the occurrence order of the repeating units is not limited in the formula;
R1 is each independently at each occurrence a hydrogen atom or an alkyl group having 1-22 carbon atoms;
R2 is each independently at each occurrence a hydroxyl group or a hydrolyzable group;
R11 is each independently at each occurrence a hydrogen atom or a halogen atom;
R12 is each independently at each occurrence a hydrogen atom or a lower alkyl group;
n is an integer of 0-3;
X1 is each independently a single bond or a 2-10 valent organic group;
α is an integer of 1-9;
t is each independently at each occurrence an integer of 1-10;
X2 is each independently a single bond or a 2-10 valent organic group;
X5 is each independently a single bond or a 2-10 valent organic group;
Β is each independently an integer of 1-9;
X7 is each independently a single bond or a 2-10 valent organic group;
Ra is each independently at each occurrence -Z-SiR71-R72-R73;
Z is each independently at each occurrence an oxygen atom or a divalent organic group;
R71 is each independently at each occurrence Ra’, which is the same as Ra;
R72 is each independently at each occurrence a hydroxyl group or a hydrolyzable group;
R73 is each independently at each occurrence a hydrogen atom or a lower alkyl group;
Rb is each independently at each occurrence a hydroxyl group or a hydrolyzable group;
Rc is each independently at each occurrence a hydrogen atom or a lower alkyl group;
k is each independently at each occurrence an integer of 1-3;
l is each independently at each occurrence an integer of 0-2;
m is each independently at each occurrence an integer of 0-2;
the sum of k, l, and m is 3 in each unit in parentheses with the subscript γ;
and γ is each independently at each occurrence an integer of 1-9
Mitsuhashi at paragraphs [0010-0047].
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use the surface-treating agent comprising a perfluoropolyether group containing silane compound of Mitsuhashi to form the antifouling layer of Fuji. The motivation for doing so would have been that the agent of Mitsuhashi forms a surface-treating layer having water-repellency, oil-repellency, antifouling properties, and excellent friction durability. Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B).
	Therefore, it would have been obvious to combine Mitsuhashi with Fuji to obtain the invention as specified by the instant claim.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fuji in view of Morishita et al. (US Patent Application Publication No US 2009/0305068 A1) (Morishita).

Regarding instant claim 6, Fuji discloses the laminated product comprising the adhesive between the first and second base material layers, wherein the second base material is a display device of portable equipment as cited in the rejection of claim 1. Fuji further discloses that the glass plate acts as a cover glass (paragraph [0036]).
	Fuji does not explicitly disclose the specific composition of the adhesive.
	However, Morishita discloses a pressure-sensitive adhesive for optical films comprising an acrylic copolymer (Claim 1).
	Morishita further discloses that the pressure-sensitive adhesive is used to attach a protection films to optical films wherein the adhesive allows the protection film to be removed with appropriate peeling strength without adhesive transfer to allow for excellent reworkability while also maintaining high durability and avoiding reduced adhesion when exposed to high temperatures and wet conditions (paragraph [0017]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use the adhesive of Morishita to bond the glass plate and display device of Fuji. The motivation for doing so would have been that the specific adhesive of Morishita allows for excellent reworkability while also maintaining high durability and avoiding reduced adhesion when exposed to high temperatures and wet conditions.
	Therefore it would have been obvious to combine Morishita with Fuji to obtain the invention as specified by the instant claim.

Regarding instant claim 7, Fuji discloses the laminated product comprising the adhesive between the first and second base material layers, wherein the first base material is a glass plate and the second base material is a display device of portable equipment as cited in the rejection of claim 1.
	Fuji does not explicitly disclose the composition of the second base material.
	However, Morishita discloses a pressure-sensitive adhesive for optical films (Title), wherein the adhesive is used to attach a protection films to optical films (paragraph [0017]). Morishita further discloses that plastic materials are used as optical films, wherein the plastic materials are inclusive of resins (paragraph [0154]). Morishita further discloses that the disclosed adhesive bonds optical films to glass substrates (paragraph [0155]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings prior art before him or her, to use a resin material as disclosed by Morishita as the display device layer of Fuji. The motivation for doing so would have been that such resins are art recognized as materials for optical films, wherein said optical films are readily bonded to glass substrates. Further, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B).
	Therefore, it would have been obvious to combine Morishita with Fuji to obtain the invention as specified by the instant claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/Scott R. Walshon/                                                                            Primary Examiner, Art Unit 1759                                                                                                                            

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        08/10/2022